In an action, inter alia, to recover damages for medical malpractice, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Lally, J.), dated March 10, 2005, which, upon a jury verdict in favor of the defendant Herbert S. Perry and against her on the issue of liability, and upon the denial of her motion pursuant to *739CPLR 4404 (a) to set aside the verdict as against the weight of the evidence, is in favor of the defendant Herbert S. Perry and against her dismissing the complaint against that defendant.
Ordered that the judgment is affirmed, with costs.
A jury verdict should not be set aside as against the weight of the evidence unless the verdict could not have been reached upon “any fair interpretation of the evidence” (Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995] [internal quotation marks omitted]; see Nicastro v Park, 113 AD2d 129, 134 [1985]). Here, the jury’s verdict was not against the weight of the evidence. Nor were the issues “so inextricably interwoven as to make it logically impossible to find negligence without also finding proximate cause” (Garrett v Manaser, 8 AD3d 616, 617 [2004]; see El-Shafaie v Yerma, 2 AD3d 394 [2003]). Accordingly, the jury verdict in favor of the defendant Herbert S. Perry and against the plaintiff should not be disturbed. Rivera, J.E, Krausman, Goldstein and Florio, JJ., concur.